The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
It is made to appear by the affidavit of the deputy sheriff of Stonewall County that the appellant, on the 4th day of April, 1925, was surrendered by the sureties on his bail bond to the Sheriff of Stonewall county, and that thereafter, on the 5th day of April, 1925, the appellant made his escape, and has been at large since that time, not having returned voluntarily or been recaptured. The facts stated in the affidavit being true, this court is without jurisdiction to further consider the case.
Appeal Dismissed.